It was insisted by relator’s counsel that the cause of action as stated in plaintiffs’ declaration, showed that it accrued to themselves and not to the testator, their stating themselves to he executors was not sufficient to exonerate them from the payment of costs ; that to exonerate from costs they must necessarily sue in their representative character.
Jewett, Justice.
Took the same view of the subject, and allowed an alternative mandamus to require the superior court to vacate their order denying defendant’s motion, and to compel plaintiff to make up and file a record of judgment inserting therein the amount of defendant’s costs, &c.